Name: Commission Decision of 17 March 1995 amending Decision 94/621/EC on protective measures with regard to certain live animals and animal products originating in or coming from Albania (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  Europe;  international trade
 Date Published: 1995-03-30

 Avis juridique important|31995D008995/89/EC: Commission Decision of 17 March 1995 amending Decision 94/621/EC on protective measures with regard to certain live animals and animal products originating in or coming from Albania (Text with EEA relevance) Official Journal L 070 , 30/03/1995 P. 0025 - 0026COMMISSION DECISION of 17 March 1995 amending Decision 94/621/EC on protective measures with regard to certain live animals and animal products originating in or coming from Albania (Text with EEA relevance) (95/89/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 18 thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 thereof,Whereas cases of cholera have been recorded in Albania;Whereas the presence of cholera in Albania is liable to represent a serious danger to public health;Whereas the Commission, by means of Decision 94/621/EC (3), as last amended by Decision 94/702/EC (4), has adopted the necessary measures;Whereas a visiting group of Commission experts has conducted an inspection in Albania to evaluate the measures taken by Albanian authorities; whereas following the report of the export group it is necessary to maintain the protection measures with regard to bivalve molluscs, echinoderms, tunicates and marine gastropods in any form whatsoever, and with regard to live fish and shellfish carried in water;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 94/621/EC is hereby amended as follows:1. Article 1 is replaced by the following:'Article 1Member States shall prohibit the importation of bivalve molluscs, echinoderms, tunicates and marine gastropods in any form as well as live fish and shellfish carried in water, originating in or coming from Albania.`2. Article 3 is deleted.Article 2 Member States shall alter the measures they apply to imports in order to bring them into line with this Decision. They shall inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 17 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 373, 31. 12. 1990, p. 1.(3) OJ No L 246, 21. 9. 1994, p. 25.(4) OJ No L 284, 1. 11. 1994, p. 64.